DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that “Although Royyuru teaches "a fluidic nanochannel 31 built on a substrate 11 with an insulating coating layer 13, and dielectric coating materials 18 and 19 (e.g., top dielectric coating material and a bottom dielectric coating material) enclosing the nanochannel 31, neither "the "insulating coating layer 13" nor the "dielectric coating materials 18 and 19" could be "a second layer of second material conformally deposited onto the first layer such that the second material evenly covers boundaries of the first recess and the second layer defines a second elongated nano-sized recess" because the second layer as claimed is a second layer of a "mask layer for etching a nanoslit into an underlying layer". In contrast the layers 13 or 18 of Royyuru are "insulating" or " enclosing" the nanochannel and therefore are not suitable for "etching a nanoslit into an underlying layer" and therefore do not "conformally depositing a second layer of the mask layer made of a second material onto the first layer such that the second material evenly covers boundaries of the first recess until the second layer defines a second nano-sized elongated recess extending along the first direction" since the alleged second layer of Royyuru does not define the nanochannel of Royyuru”. 
This is not found persuasive because the applicants argument is not commensurate with the scope of the claims.  There is no limitation in claim 1 or claim 15 which require that the second layer is “a mask layer for etching a nanoslit into the underlaying layer” as argued by applicants. In fact, the applicants fail to recite any etching step in either claim 1 or claim 15.  Applicants only recited only recited an intended use “for creating a mask layer for etching a nanoslit into an underlying layer” in the preamble of claim 1 without actually reciting any etching step in the body of claim 1.  It is noted that Royyuru clearly teaches  a first layer of first material (11) defining a first elongated recess extending along a first direction; and a second layer (13 and/or 18) conformally deposited onto the first layer (11) such that the second material evenly covers boundaries of the first recess until the second layer defines a second nano-sized elongated recess extending along the first direction (See Fig 3B, 3C, Fig 5D, paragraph 0057-0058, 0069-0077).
The requirement is still deemed proper and is therefore made FINAL.

3.	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2022.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first recess" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether the phrase “the first recess” is referred to “a first elongated recess” or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “below 20 nm”, and the claim also recites “below 10 nm, below 5 nm, below 3 nm, below 2.5 nm, below 2.25 nm, below 2.1 nm, below 2.0 nm, below 1.9 nm, below 1.85 nm, below 0.5 nm, or below 0.1 nm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	In line 4 of claim 3, the phrase “low pressure chemical vapor deposition” (emphasis added) is subjective, vague and indefinite.  It is unclear from the claim what specific pressure range than applicants consider as “low pressure”.  For purpose of examination, the examiner will interpret any pressure value or pressure range read on applicant’s limitation “low pressure”. 
In line 2 and line 4 of claim 4, the phrase “the first recess” (occurs two times) is indefinite because it is unclear from the claim whether the phrase “the first recess” is referred to “a first elongated recess” or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “between 10 nm and 50 nm”, and the claim also recites “preferably between 10 nm and 20 nm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further the term “preferably” in line 3 of claim 4 is indefinite because it is unclear from the claim whether any limitation right after the term “preferably” is required or not since “preferably” means ideally, by preference, if one had a choice (See evidence via https://www.dictionary.com/browse/preferably ).
Claim 4 recites the broad recitation “larger than 1”, and the claim also recites “preferably larger than 2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further the term “preferably” in line 6 of claim 4 is indefinite because it is unclear from the claim whether any limitation right after the term “preferably” is required or not since “preferably” means ideally, by preference, if one had a choice (See evidence via https://www.dictionary.com/browse/preferably ).
In claim 5, the term “preferably” is indefinite because it is unclear from the claim whether any limitation right after the term “preferably” is required or not since “preferably” means ideally, by preference, if one had a choice.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the second nano-sized recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether the phrase “the second nano-sized recess” is referred to “a second nano-sized elongated recess” or not.
Claim 10 recites the limitation "the second nano-sized recess" in lines 3-4.  It is unclear from the claim whether the phrase “the second nano-sized recess” is referred to “a second nano-sized elongated recess” or not.
Claim 11 recites the limitation "the fourth channel-like structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Further, the phrase “channel-like structure” is subjective, vague and indefinite. It is unclear from the claim what specific shape of the channel that applicants consider as “channel-like” structure.
In line 4 of claim 12, the term “preferably” is indefinite because it is unclear from the claim whether any limitation right after the term “preferably” is required or not since “preferably” means ideally, by preference, if one had a choice.
In line 2 of claim 14, the term “preferably” is indefinite because it is unclear from the claim whether any limitation right after the term “preferably” is required or not since “preferably” means ideally, by preference, if one had a choice.
In line 2 of claim 14, the phrase “low pressure chemical vapor deposition” (emphasis added) is subjective, vague and indefinite.  It is unclear from the claim what specific pressure range than applicants consider as “low pressure”.
Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-4, 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gray et al. (US 2011/0117637 A1).
As to claim 1, Gray discloses a method of creating a nano-sized recess, for creating a mask layer for etching a nanoslit into an underlying layer, comprising the steps: 
providing a first layer of first material defining a first elongated recess extending along a first direction (See Fig 7A; paragraph 0090); and 
conformally depositing a second layer of the mask layer made of second material onto the first layer such that the second material evenly covers boundaries of the first recess until the second layer defines a second nano-sized elongated recess extending along the first direction (Fig 7B, paragraph 0090).
As to claim 2, Gray discloses the second nano-sized recess has a minimal diameter of 20 nm or less, 10 nm or less, 5 nm or less, 2 nm or less or 1 nm or less (See paragraph 0033, 0216, 0218).
As to claim 3, Gray discloses the step of conformal depositing a second material comprises a method step selected from the group consisting of atomic layer deposition (ALD) of the second material onto the first material and chemical vapor deposition (CVD) or plasma enhance chemical vapor deposition (PECVD) of the second material onto the first material (See paragraph 0132, 0137; read on applicant’s limitation “low pressure chemical vapor deposition”).
As to claim 4, Gray discloses the first recess has a minimal diameter between 1 nm to 300 nm, or between 10 nm and 200 nm, or between 50 nm and about 150 nm (See paragraph 0085; Note 10 nm or 50 nm is within applicant’s range of “between 10 nm and 50 nm, preferably between 10 nm and 20 nm”).
As to claim 8, Gray discloses the second nano-sized recess has a minimal diameter of 5 nm or less, 2 nm or less or 1 nm or less (See paragraph 0216,  0218).

9.	Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Litvinov et al. (US 2014/0228227 A1)
As to claim 1, Litvinov discloses a method of creating a nano-sized recess, for creating a mask layer for etching a nanoslit into an underlying layer, comprising the steps: 
providing a first layer of first material (PMMA) defining a first elongated recess extending along a first direction (See Fig 3A, paragraph 0059)
conformally depositing a second layer of the mask layer made of second material onto the first layer such that the second material evenly covers boundaries of the first recess until the second layer defines a second nano-sized elongated recess extending along the first direction (Fig 3C, paragraph 0059).
As to claim 3, Litvinov discloses the step of conformal depositing a second material comprises a method step selected from the group consisting of plasma enhance chemical vapor deposition (PECVD) of the second material onto the first material (See paragraph 0059, Note: plasma enhance chemical vapor deposition read on applicant’s limitation “low pressure chemical vapor deposition” since applicants fail to define what “low pressure” means).
As to claim 4, Litvinov discloses the first recess has a minimal diameter of 50 nm (See Fig 3, paragraph 0059, read on applicant’s limitation “between 10 nm and 50 nm”.
As to claim 5, Litvinov discloses wherein the step of providing a first layer comprises the steps of:
Providing the first material (PMMA) which is a first resist (paragraph 0059);
Imprinting or structuring the first recess into the first recess using electron beam lithography (paragraph 0059).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Litvinov et al. (US 2014/0228227 A1) as applied to claims 1, 3-5 above, and further in view of Anderson et al. (US 2016/0297682 A1).
As to claim 6, Litvinov fail to disclose the first resist comprises a material selected from the group consisting of an optical resist, UV curable resist.  However, Litvinov clearly teaches the first resist comprises poly(methyl methacrylate) (PMMA) ant (See paragraph 0059).  Anderson teaches to use poly(methyl methacrylate) (PMMA) as a resist material, wherein the PMMA is subjected to UV radiation to cure the resist material (paragraph 00060, read on applicant’s “UV curable resist”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Litvinov in view of Anderson by using a UV curable resist such as PMMA because equivalent and substitution of one for the other would produce an expected result.

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Litvinov et al. (US 2014/0228227 A1) and Anderson (US 2016/0297682 A1) as applied to claim 6 above, and further in view of Gray et al. (US 2011/0117637 A1).
As to claim 7, Litvinov and Anderson fail to discloses the second material is selected from the group consisting of SiO2, Al2O3, HfO2, TiO2, TaN, Si3N4 and any combination thereof. However, Litvinov clearly teaches the second layer comprises polymerized (methyl-methacrylate) (PPMMA) (See paragraph 0059). Gray discloses the second material is selected from the group consisting of polymer, poly(methyl methacrylate), oxides of aluminum, oxide of titanium, oxide of hafnium, or silicon oxide (See paragraph 0100).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Litvinov and Anderson in view of Gray by using silicon oxide (aka SiO2), Al2O3 (aka oxide of aluminum), HfO2 (aka oxide of hafnium), TiO2 (aka oxide of titanium) because equivalent and substitution of one for the other would produce an expected result.

14.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gray  et al. (US 2011/0117637 A1) as applied to claim 8 above and further in view of Anderson (US 2016/0297682 A1).
As to claim 9, Gray disclose a method of 
Proving a first layer and the second layer onto a underlaying layer (Fig 7, Fig 9
etching a nano-slit into an underlaying layer, wherein the second layer defining the second nano-sized elongated recess acts as a mask layer for etching the nano-slit into the underlaying (See Fig 7, Fig 9, paragraph 0090).
As to claim 9, Gray fails to discloses the underlaying layer is a graphene layer.  Anderson discloses an underlying layer (210) is a graphene layer and etching a graphene layer to create a slit (See Fig 1, Fig 2A-2E, paragraph 0027-0032; 0035-0044). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gray in view of Anderson by having underlaying layer is a graphene layer because graphene have potential application in variety of area such as electronic components (See paragraph 0002). 
As to claim 10, Gray discloses the etching process is a plasma etch (paragraph 0225) Anderson discloses the step of etching a nano-slit into the graphene comprises oxygen plasma etching, wherein the second nano-size recess acts as a mask layer for etching the nano-slit into the graphene layer (See Fig 2B-2E, paragraph 0035; Note: oxygen plasma etching read on “reaction ion etching” since oxygen plasma comprises ion of oxygen which is a reactive species).  

Allowable Subject Matter
15.	Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
16.	Claim 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713